             Case 2:19-cv-00467-JDW Document 27 Filed 10/03/19 Page 1 of 9



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 SHERIDAN AND MURRAY, LLC and
 THOMAS W. SHERIDAN,

                                 Plaintiffs
                                                    Civil Action No. 19-467 (JDW)
          v.

 ROBERTS AND ROBERTS,

                                 Defendant


                                      PROTECTIVE ORDER

        It appearing that discovery in the above-captioned action is likely to involve the disclosure

of confidential information, it is ORDERED as follows:

        1.       Any party to this litigation and any third-party shall have the right to designate as

“Confidential” and subject to this Order any information, document, or thing, or portion of any

document or thing: (a) containing medical records and protected health information under HIPAA,

personal financial information of the underlying clients, and materials that were subject to

protective orders when produced in the underlying Burgess case, or (b) that contains private or

confidential information of any individual or entity, or (c) that contains information received in

confidence from third parties, or (d) which the producing party otherwise believes in good faith to

be entitled to protection under Rule 26(c)(1)(G) of the Federal Rules of Civil Procedure. Any

party to this litigation or any third party covered by this Order, who produces or discloses any

Confidential material, including without limitation any information, document, thing,

interrogatory answer, admission, pleading, or testimony, shall mark the same with the foregoing

or similar legend: “CONFIDENTIAL” or “CONFIDENTIAL – SUBJECT TO PROTECTIVE

ORDER” (hereinafter “Confidential”).


Active\102578511.v2-10/2/19
             Case 2:19-cv-00467-JDW Document 27 Filed 10/03/19 Page 2 of 9



        2.       All Confidential material shall be used by the receiving party solely for purposes

of the prosecution or defense of this action, shall not be used by the receiving party for any

business, commercial, competitive, personal or other purpose, and shall not be disclosed by the

receiving party to anyone other than those set forth in Paragraph 4, unless and until the restrictions

herein are removed either by written agreement of counsel for the parties, or by Order of the Court.

It is, however, understood that counsel for a party may give advice and opinions to his or her client

solely relating to the above-captioned action based on his or her evaluation of Confidential

material, provided that such advice and opinions shall not reveal the content of such Confidential

material except by prior written agreement of counsel for the parties, or by Order of the Court.

        3.       Confidential material and the contents of Confidential material may be disclosed

only to the following individuals under the following conditions:

                 a.       Outside counsel (herein defined as any attorney at the parties’ outside law

        firms) and any attorney at either law firm working on this matter;

                 b.       Outside experts or consultants retained by outside counsel for purposes of

        this action, provided they have signed a non-disclosure agreement in the form attached

        hereto as Exhibit A;

                 c.       Secretarial, paralegal, clerical, duplicating and data processing personnel of

        the foregoing;

                 d.       The Court and court personnel;

                 e.       Any deponent may be shown or examined on any information, document or

        thing designated Confidential if it appears that the witness authored or received a copy of

        it, was involved in the subject matter described therein or is employed by the party who




                                                    2
Active\102578511.v2-10/2/19
             Case 2:19-cv-00467-JDW Document 27 Filed 10/03/19 Page 3 of 9



        produced the information, document or thing, or if the producing party consents to such

        disclosure;

                 f.       Vendors retained by or for the parties to assist in preparing for pretrial

        discovery, trial and/or hearings including, but not limited to, court reporters, litigation

        support personnel, jury consultants, individuals to prepare demonstrative and audiovisual

        aids for use in the courtroom or in depositions or mock jury sessions, as well as their staff,

        stenographic, and clerical employees whose duties and responsibilities require access to

        such materials; and

                 g.       The parties. In the case of parties that are corporations or other business

        entities, “party” shall mean executives who are required to participate in decisions with

        reference to this lawsuit.

        4.       Confidential material shall be used only by individuals permitted access to it under

Paragraph 3. Confidential material, copies thereof, and the information contained therein, shall

not be disclosed in any manner to any other individual, until and unless (a) outside counsel for the

party asserting confidentiality waives the claim of confidentiality, or (b) the Court orders such

disclosure.

        5.       With respect to any depositions that involve a disclosure of Confidential material

of a party to this action, such party shall have until thirty (30) days after receipt of the deposition

transcript within which to inform all other parties that portions of the transcript are to be designated

Confidential, which period may be extended by agreement of the parties. No such deposition

transcript shall be disclosed to any individual other than the individuals described in Paragraph

4(a), (b), (c), (d) and (f) above and the deponent during these thirty (30) days, and no individual

attending such a deposition shall disclose the contents of the deposition to any individual other


                                                   3
Active\102578511.v2-10/2/19
             Case 2:19-cv-00467-JDW Document 27 Filed 10/03/19 Page 4 of 9



than those described in Paragraph 4(a), (b), (c), (d) and (f) above during said thirty (30) days.

Upon being informed that certain portions of a deposition are to be designated as Confidential, all

parties shall immediately cause each copy of the transcript in its custody or control to be

appropriately marked and limit disclosure of that transcript in accordance with Paragraphs 2 and

3.

        6.       If counsel for a party receiving documents or information designated as

Confidential hereunder objects to such designation of any or all of such items, the following

procedure shall apply:

                 a.       Counsel for the objecting party shall serve on the designating party or third

 party a written objection to such designation, which shall describe with particularity the

 documents or information in question and shall state the grounds for objection. Counsel for the

 designating party or third party shall respond in writing to such objection within 14 days, and

 shall state with particularity the grounds for asserting that the document or information is

 Confidential. If no timely written response is made to the objection, the challenged designation

 will be deemed to be void. If the designating party or nonparty makes a timely response to such

 objection asserting the propriety of the designation, counsel shall then confer in good faith in an

 effort to resolve the dispute.

                 b.       If a dispute as to a Confidential designation of a document or item of

information cannot be resolved by agreement, the proponent of the designation being challenged

shall present the dispute to the Court initially by telephone or letter, in accordance with the

applicable rules, before filing a formal motion for an order regarding the challenged designation.

The document or information that is the subject of the filing shall be treated as originally

designated pending resolution of the dispute.


                                                    4
Active\102578511.v2-10/2/19
             Case 2:19-cv-00467-JDW Document 27 Filed 10/03/19 Page 5 of 9



        7.       If the need arises during trial or at any Hearing before the Court for any party to

disclose Confidential information, it may do so only after giving notice to the producing party and

as directed by the Court.

        8.       To the extent consistent with applicable law, the inadvertent or unintentional

disclosure of Confidential material that should have been designated as such, regardless of whether

the information, document or thing was so designated at the time of disclosure, shall not be deemed

a waiver in whole or in part of a party’s claim of confidentiality, either as to the specific

information, document or thing disclosed or as to any other material or information concerning the

same or related subject matter. Such inadvertent or unintentional disclosure may be rectified by

notifying in writing counsel for all parties to whom the material was disclosed that the material

should have been designated Confidential within a reasonable time after disclosure. Such notice

shall constitute a designation of the information, document or thing as Confidential under this

Protective Order.

        9.       When the inadvertent or mistaken disclosure of any information, document or thing

protected by privilege or work-product immunity is discovered by the producing party and brought

to the attention of the receiving party, the receiving party’s treatment of such material shall be in

accordance with Federal Rule of Civil Procedure 26(b)(5)(B). Such inadvertent or mistaken

disclosure of such information, document or thing shall not by itself constitute a waiver by the

producing party of any claims of privilege or work-product immunity. However, nothing herein

restricts the right of the receiving party to challenge the producing party’s claim of privilege if

appropriate within a reasonable time after receiving notice of the inadvertent or mistaken

disclosure.




                                                  5
Active\102578511.v2-10/2/19
           Case 2:19-cv-00467-JDW Document 27 Filed 10/03/19 Page 6 of 9



         10.     No information that is in the public domain or which is already known by the

receiving party through proper means or which is or becomes available to a party from a source

other than the party asserting confidentiality, rightfully in possession of such information on a non-

confidential basis, shall be deemed or considered to be Confidential material under this Protective

Order.

         11.     This Protective Order shall not deprive any party of its right to object to discovery

by any other party or on any otherwise permitted ground. This Protective Order is being entered

without prejudice to the right of any party to move the Court for modification or for relief from

any of its terms.

         12.     This Protective Order shall survive the termination of this action and shall remain

in full force and effect unless modified by an Order of this Court or by the written stipulation of

the parties filed with the Court.

         13.     Upon final conclusion of this litigation, each party or other individual subject to the

terms hereof shall be under an obligation to assemble and to return to the originating source or to

destroy all originals and unmarked copies of documents and things containing Confidential

material; provided, however, that counsel may retain complete copies of all transcripts and

pleadings including any exhibits attached thereto for archival purposes, subject to the provisions

of this Protective Order. To the extent a party requests the return of Confidential material from

the Court after the final conclusion of the litigation, including the exhaustion of all appeals

therefrom and all related proceedings, the party shall file a motion seeking such relief.




                                                   6
Active\102578511.v2-10/2/19
           Case 2:19-cv-00467-JDW Document 27 Filed 10/03/19 Page 7 of 9



        IT IS SO ORDERED.




        October 3, 2019
Dated: __________________              /s/ Joshua D. Wolson
                                      _____________________________________
                                      THE HONORABLE JOSHUA D. WOLSON




                                         7
Active\102578511.v2-10/2/19
             Case 2:19-cv-00467-JDW Document 27 Filed 10/03/19 Page 8 of 9



                                              EXHIBIT A

                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 SHERIDAN AND MURRAY, LLC and
 THOMAS W. SHERIDAN,

                                 Plaintiffs
                                                   Civil Action No. 19-467 (JDW)
          v.

 ROBERTS AND ROBERTS,

                                 Defendant

                 AGREEMENT TO BE BOUND BY PROTECTIVE ORDER

        I,                                     , being duly sworn, state that:

        1.       My address is                                                            .

        2.       My present employer is                                            and        the

address of my present employer is                                                         .

        3.       My present occupation or job description is                              .

        4.       I have carefully read and understood the provisions of the Protective Order in

this case signed by the Court, and will comply with all provisions of the Protective Order.

        5.       I will hold in confidence and not disclose to anyone not qualified under the

Protective Order any Confidential Material or any words, summaries, abstracts, indices of

Confidential Information disclosed to me.

        6.       I will limit use of Confidential Material disclosed to me solely for purpose of

this action.

        7.       No later than the conclusion of the case, I will return all Confidential Material

and summaries, abstracts, and indices thereof which come into my possession, and documents



Active\102578511.v2-10/2/19
         Case 2:19-cv-00467-JDW Document 27 Filed 10/03/19 Page 9 of 9



or things which I have prepared relating thereto, to counsel for the party for whom I was

employed or retained.

       I declare under penalty of perjury that the foregoing is true and correct.

Dated: __________




[Print Name]




                                               2
